372 So. 2d 357 (1979)
Damon DENNIS, Jr.
v.
Annetta Renee SCARBOROUGH.
Civ. 1814.
Court of Civil Appeals of Alabama.
June 20, 1979.
*358 Reggie Stephens, and Michael Scheuermann, Mobile, for appellant.
Michael Gillion, Mobile, for appellee.
WRIGHT, Presiding Judge.
Plaintiff appeals from jury verdict and judgment for defendant in an action for damages arising from an automobile accident.
The issue presented is that the verdict and judgment thereon are contrary to the great preponderance of the evidence.
It continues to be the law that only error asserted and ruled upon by the trial court may be asserted on appeal. Rule 4(a)(3), ARAP. The issue of the weight of the evidence when there is a jury verdict can be raised only by a post-judgment motion. Plaintiff filed no such motion. There is no ruling of the trial court available for presentation on appeal. Woods v. Westbrook, 356 So. 2d 153 (Ala.1978); Porter v. Alabama Farm Bureau, 279 Ala. 499, 187 So. 2d 254 (1966).
The judgment below is affirmed.
AFFIRMED.
BRADLEY and HOLMES, JJ., concur.